       Case 2:20-cv-00277-DLR Document 18 Filed 02/26/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Nicholas Alexander Renner,                        No. CV-20-00277-PHX-DLR(ESW)
10                  Petitioner,                        ORDER
11   v.
12   Stephen Morris, et al.,
13                  Respondents.
14
15
16          Before the Court is the Report and Recommendation (“R&R”) of Magistrate Judge

17   Eileen S. Willett (Doc. 15) regarding Petitioner’s Petition for Writ of Habeas Corpus filed
18   pursuant to 28 U.S.C. § 2254 (Doc. 5). The R&R recommends that the Petition be denied

19   and dismissed with prejudice and that a Certificate of Appealability and leave to proceed

20   in forma pauperis on appeal be denied. The Magistrate Judge advised the parties that they
21   had fourteen days from the date of service of a copy of the R&R to file specific written
22   objections with the Court. (Doc. 15 at 8-9.) Petitioner filed objections to the R&R on

23   September 14, 2020 (Doc. 16) and Respondents filed their Reply to Objections on

24   September 15, 2020. (Doc. 17.) The Court has considered Petitioner’s objections and

25   reviewed the R&R de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). The Court

26   finds that the Magistrate Judge correctly determined that the Petition is untimely because
27   it was filed more than a year after Petitioner’s judgment became final.
28          The statute of limitations for filing a habeas petition under the Antiterrorism and
       Case 2:20-cv-00277-DLR Document 18 Filed 02/26/21 Page 2 of 3



 1   Effective Death Penalty Act of 1996 (“AEDPA”) is one year.             The R&R correctly
 2   determined that Petitioner’s judgment became final on July 1, 2013 and the statute of
 3   limitations began running on July 2, 2013.
 4          The R&R correctly explained that the one-year statute of limitations does not
 5   necessarily run for 365 consecutive days, but is subject to tolling during pending, properly
 6   filed collateral review petitions, such as a petition for post-conviction relief (“PCR”). A
 7   PCR is pending when the notice of the PCR is filed with the court. It remains pending until
 8   it has been fully resolved in the state court process.
 9          The R&R correctly found that the period from July 2, 2013, until Petitioner filed his
10   PCR notice on October 23, 2013, is time in which no properly filed collateral review was
11   pending. Therefore, no tolling of the statute of limitations occurred during that time. The
12   R&R correctly calculated that time to be 114 days, leaving 251 days remaining in which
13   to file a federal habeas petition. The limitations period was tolled from the time Petitioner
14   filed his PCR until his PCR proceedings terminated. His PCR proceedings terminated on
15   March 13, 2019, the date that the Arizona Supreme Court issued it order denying review.
16   When the statute of limitations clock re-started on March 14, 2019, Petitioner had 251 days
17   remaining in which he could timely file a federal habeas petition. He therefore had until
18   November 19, 2019, to file his habeas petition. Petitioner initiated his habeas proceedings
19   on February 5, 2020, two and a half months past the expiration of the one-year limitations
20   period. The R&R correctly found that the Petition was untimely filed.
21          Petitioner disagrees with the R&R’s determination that no statutory tolling occurred
22   between the time his conviction became final and the time he filed his PCR. However, the
23   R&R followed well-established law and precedent. See 28 U.S.C. § 2244(D)(2); Isley v.
24   Arizona Dep’t of Corr., 383 F.3d 1054, 1056 (9th Cir. 2004); Cross v. Sisto, 676 F.3d 1172,
25   1179 (9th Cir. 2012); Porter v. Ollision, 620 F.3d 952, 958 (9th Cir. 2010). Petitioner’s
26   objection is without factual or legal support.
27          Petitioner’s second objection is that he is factually innocent and should be granted
28   a Certificate of Appealability. However, Petitioner has not presented evidence supporting


                                                  -2-
       Case 2:20-cv-00277-DLR Document 18 Filed 02/26/21 Page 3 of 3



 1   this claim. Petitioner has the burden of persuading the Court “that, in light of the new
 2   evidence, no juror, acting reasonably, would have voted to find him guilty beyond a
 3   reasonable doubt.” McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). Having presented
 4   no evidence of actual innocence, Petitioner’s objection must be overruled.
 5         IT IS ORDERED that Petitioner’s objections to the R&R (Doc. 16) are
 6   OVERRULED. The R&R (Doc.15) is ACCEPTED. Petitioner’s Petition for Writ of
 7   Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. 5) is DISMISSED with prejudice.
 8   A Certificate of Appealability and leave to proceed in forma pauperis on appeal are
 9   DENIED because the dismissal of the Petition is justified by a plain procedural bar and
10   jurists of reason would not find the procedural ruling debatable, and Petitioner has not
11   made a substantial showing of the denial of a constitutional right. The Clerk of the Court
12   shall enter judgment accordingly and terminate this action.
13         Dated this 25th day of February, 2021.
14
15
16
17
                                                  Douglas L. Rayes
18                                                United States District Judge
19
20
21
22
23
24
25
26
27
28


                                                -3-
